xbrapp.pc                                                           








 











COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO.  2-02-253-CV



DALLAS/FORT WORTH INTERNATIONAL 
	APPELLANT

AIRPORT BOARD
 





V.





ROBERT TERRY REED 
	APPELLEE





----------

FROM
 
67
TH
 DISTRICT COURT OF 
TARRANT
 COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------



We have considered the “Agreed Motion To Set Aside Trial Court's Judgment” filed by appellant Dallas/Fort Worth International Airport and appellee Robert Terry Reed.  Because the parties have settled all matters in the appeal, it is the court’s opinion that the motion should be granted.  We,  therefore, reverse the trial court’s judgment without reference to the merits and remand to the trial court for entry of judgment consistent with the parties’ settlement agreement.  
See
 T
EX.
 R. A
PP.
 P. 42.1(a)(1), 43.2(d).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 
Tex. R. App. P
. 42.1(d).

PER CURIAM



PANEL B:	WALKER, DAY, and GARDNER, JJ.



DELIVERED: April 10, 2003.





FOOTNOTES
1:See 
Tex. R. App. P. 47.1
.